DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0348770 ("Sato") in view of U.S. Patent Publication No. 2009/0223041 ("Garrison").
Regarding claim 1, Sato discloses a connection structure between sensor and cable, comprising: 
a cable (30, Figs. 1-2) comprising a plurality of electric wires (31A, 31B, Figs. 1-2) each comprising a covering portion (32A, 32B, Figs. 2, 3, 5, paragraph [0058]) covering a core (31A(33), 31B(33), Figs. 1-3, 5) and a core-exposing portion (uncovered portions, Figs. 1-2, 5) exposing the core (31A(33), 31B(33), Figs. 1-2, 5) at an end of the covering portion (Figs. 1-2, 5); 
a spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) that is interposed in a space surrounded by the covering portions (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of the electric wires (31A, 31B, Figs. 1-2) and holds end portions of the covering portions (32A, 32B, Fig. 5) in the state that the end portions are spaced from each other (ends are spaced apart, Figs. 1-5, and paragraph [0064]); and 
a sensor (10, Figs. 1-2) that detects a physical quantity (paragraph [0032]-[0033]),
wherein the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) includes a plurality of holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) for holding a surface of the covering portion (32A, 32B, Figs. 1-2) of each of the electric wires (31A, 31B, Figs. 1-2), and 
wherein the core-exposing portion of each of the electric wires (uncovered portions of 31A, 31B, Figs. 1-2, 5) of the cable (30, Figs. 1-2) is electrically connected to the sensor (10, Fig. 2) via a fixing member (50, Fig. 1, paragraph [0047]) in the state that the surface of the covering portion (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of each of the electric wires (31A, 31B, Fig. 2) is held by the holding recesses of the spacer (support 40, Fig. 1, or 60, Fig. 6A).
Sato does not disclose that the electric wires are held by directly press-fitting into each of the holding recesses of the spacer.  
However, Garrison discloses a spacer (35, Fig. 1-2, 4) with a plurality of holding recesses (90, 91, Fig. 4) for holding a surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) by directly press-fitting (paragraphs [0008], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a spacer where the electric wires are held by directly press-fitting into each of the holding recesses of the spacer as disclosed by Garrison in the device of Sato as press-fitting the cable into the spacer is simply another type of fixture that can be used either in combination with, or instead of, soldering in order to withstand greater forces in the operation of the sensor.
Regarding claim 2, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that each of the holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) has a U-shaped cross section (grooves are U-shaped, see Fig. 2), and wherein the spacer (40, Figs. 1-4) has an outer circumferential surface (40s, Figs. 2, 4) on which the plurality of holding recesses (grooves, Fig. 4, paragraphs [0015], [0041]) are spaced from each other in a circumferential direction (Figs. 2, 4).
Regarding claim 3, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the spacer (40, Figs. 1-4) has an end face (40T, Figs. 1-2, 4, paragraph [0061]) on which a contact portion (12, Figs. 1-2, paragraph [0061]) configured to be in contact with the sensor (10, Figs. 1-2) is provided (paragraph [0061]).
Regarding claim 4, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 3, and Sato further discloses that the sensor (10, Figs. 1-2) comprises a positioning portion (13A, 13B, 14A, 14B, Figs. 1-2) for positioning with respect to the contact portion (12, Figs. 1-2, paragraph [0041]).
Regarding claim 5, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that a surface (43, Figs. 2, 4) of the spacer (40, Figs. 2, 4) is electrically conductive (paragraph [0044]).
Regarding claim 6, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the fixing member comprises solder (50, Figs. 1-2, 5), metal paste, conductive adhesive or laser welding (paragraph [0047]).
Regarding claim 7, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the sensor (10, Figs. 1-2) comprises a CCD sensor or a CMOS sensor (paragraph [0032]).
Regarding claim 8, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 5, and Sato further discloses that, when the electric wire comprises a shield wire (30C, Fig. 3) comprising a shield layer (paragraph [0057]), the shield layer is electrically connected to the conductive surface of the spacer (43, Figs. 1-2, 4-5).
Regarding claim 9, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the plurality of electric wires 31A, 31B, Figs. 1-2) are covered with a jacket (30D, Fig. 3), and the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) is arranged between the jacket and the core-exposing portions (Figs. 1-2, 5).
Regarding claim 11, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the cable further comprises a coaxial wire (30, Figs. 1-2) comprising a core wire (31A(33), 31B(33), Figs. 2-3), an inner covering portion (either 32A, 32B or 34A, 34B, Fig. 3, paragraph [0058]), a shield (30C, Fig. 3, paragraph [0057]), and an outer covering portion (30D, Fig. 3).  
Regarding claim 12, Sato discloses a method for manufacturing a connection structure between a sensor (10, Figs. 1-2) that detects a physical quantity (paragraph [0032]-[0033]) and a cable (30, Figs. 1-2) comprising a plurality of electric wires (31A, 31B, Figs. 1-2) each comprising a covering portion (32A, 32B, Figs. 2, 3, 5, paragraph [0058]) covering a core (31A(33), 31B(33), Figs. 1-3, 5) and a core-exposing portion (uncovered portions, Figs. 1-2, 5) exposing the core (31A(33), 31B(33), Figs. 1-2, 5) at an end of the covering portion (Figs. 1-2, 5), the method comprising: 
preparing a spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) including a plurality of holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) for holding a surface of the covering portion (32A, 32B, Figs. 1-2) of each of the electric wires (31A, 31B, Figs. 1-2) therein; 
interposing the spacer (support 40, Figs. 1-2, 4, or 60, Fig. 6A) in a space surrounded by the covering portions (32A, 32B, Figs. 1-2, 5 surround 40, Fig. 2) of the electric wires (31A, 31B, Figs. 1-2) and [fitting] the covering portion (32A, 32B, Fig. 5) of each of the electric wires (31A, 31B, Fig. 2) into each of the holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2); and 
electrically connecting the core-exposing portion of each of the electric wires (uncovered portions of 31A, 31B, Figs. 1-2, 5) to the sensor (10, Figs. 1-2) via a fixing member  (50, Fig. 1, paragraph [0047]).
Sato does not disclose that the electric wires are held by directly press-fitting into each of the holding recesses of the spacer.  
However, Garrison discloses a spacer (35, Fig. 1-2, 4) with a plurality of holding recesses (90, 91, Fig. 4) for holding a surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) by directly press-fitting (paragraphs [0008], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use a spacer where the electric wires are held by directly press-fitting into each of the holding recesses of the spacer as disclosed by Garrison in the device of Sato as press-fitting the cable into the spacer is simply another type of fixture that can be used either in combination with, or instead of, soldering in order to withstand greater forces in the operation of the sensor.
Regarding claim 13, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Garrison further discloses that a diameter of the holding recesses (90, 91, Fig. 4) is smaller than a diameter of the covering portion of the electric wire (claim 4 and paragraph [0028] states, “each opening is configured with a reduced width with respect to the corresponding wire receiving channel”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have holding recesses be smaller than the electric wire as taught by Garrison in the wire support of Sato in order to ensure that the wire, once inserted, can remain in place and prevent any unintended axial movement of the wire.
Regarding claim 14, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Garrison further discloses that the surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) is held in direct contact with a bottom surface of the holding recesses (90, 91, Fig. 4) of the spacer (35, Fig. 4, paragraph [0028] states: “wire receiving channels 90 may be configured to form a light friction fit with the insulation 28 of the discrete wires 21,” therefore being in direct contact with a bottom surface of the holding recesses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the surface of the covering portion of each electric wire held in direct contact with the bottom surface of the holding recesses of the spacer as disclosed by Garrison in the spacer of Sato in order to prevent any unintended axial movement of the wires.
Regarding claim 18, Sato in view of Garrison discloses the method for manufacturing a connection structure according to claim 12, and Garrison further discloses that diameter of the holding recesses (90, 91, Fig. 4) is smaller than a diameter of the covering portion of the electric wire (21, Fig. 2, claim 4 and paragraph [0028] states, “each opening is configured with a reduced width with respect to the corresponding wire receiving channel”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have holding recesses be smaller than the electric wire as taught by Garrison in the wire support of Sato in order to ensure that the wire, once inserted, can remain in place and prevent any unintended axial movement of the wire.
Regarding claim 19, Sato in view of Garrison discloses the method for manufacturing a connection structure according to claim 12, and Garrison further discloses that the surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) is held in direct contact with a bottom surface of the holding recesses (90, 91, Fig. 4) of the spacer (35, Fig. 4, paragraph [0028] states: “wire receiving channels 90 may be configured to form a light friction fit with the insulation 28 of the discrete wires 21,” therefore being in direct contact with a bottom surface of the holding recesses).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the surface of the covering portion of each electric wire held in direct contact with the bottom surface of the holding recesses of the spacer as disclosed by Garrison in the spacer of Sato in order to prevent any unintended axial movement of the wires.
Regarding claim 20, Sato in view of Garrison discloses the method for manufacturing a connection structure according to claim 12, and Sato further discloses that the cable further comprises a coaxial wire (30, Figs. 1-2) comprising a core wire (31A(33), 31B(33), Figs. 2-3), an inner covering portion (either 32A, 32B or 34A, 34B, Fig. 3, paragraph [0058]) , a shield (30C, Fig. 3, paragraph [0057]), and an outer covering portion (30D, Fig. 3).
Claims 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  Garrison in view of U.S. Patent Publication No. 2013/0233616 ("Okuyama").
Regarding claim 10, Garrison discloses a connection cable, comprising: 
a cable (20, Fig. 1) comprising a plurality of electric wires (21, Fig. 2, paragraph [0026]) each comprising a covering portion (28, Fig. 2, paragraph [0028]) covering a core (27, Fig. 2) and a core-exposing portion (free ends 29, Fig. 2, paragraph [0029]) exposing the core (27, Fig. 2) at an end of the covering portion (Fig. 2); and 
a spacer (35, Figs. 2, 4) that is interposed in a space surrounded (paragraph [0028]) by the covering portions (28, Fig. 2) of the electric wires (21, Fig. 2) and includes a plurality of holding recesses (90, 91, Figs. 2, 4) in which a surface of the covering portion (28, Fig. 2) of each of the electric wires (21, Fig. 2) is held by directly press-fitting (paragraphs [0008], [0028]) while end portions (29, Fig. 2) of the covering portions (28, Fig. 2) are held in the state that the end portions (29, Fig. 2) are spaced from each other (Fig. 2).  
Garrison does not disclose that the plurality of holding recesses are arranged side by side on a same circumference of the spacer at equal intervals.
However, Okuyama discloses a plurality of holding recesses (211, 212, 213, Figs. 2A-2B, paragraph [0037]) are arranged side by side on a same circumference of the spacer (21, Figs. 2A-2B) at equal intervals (paragraph [0037]).  Okuyama also discloses a different-shaped spacer (41, see Figs. 3-4B).
With respect to the shape of the spacer and arrangement of the holding recesses, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the plurality of holding recesses side by side on a same circumference of the spacer at equal intervals as disclosed by Okuyama, or in any desired shape, in the device of Garrison in order to accommodate them into a specific space, and/or reduce or expand the spacer size.  Also, see MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Regarding claim 15, Garrison in view of Okuyama discloses the connection cable according to claim 10, and Garrison further discloses that a diameter of the holding recesses (90, 91, Fig. 4) is smaller than a diameter of the covering portion of the electric wire (21, Fig. 2, claim 4 and paragraph [0028] states, “each opening is configured with a reduced width with respect to the corresponding wire receiving channel”).  
Regarding claim 16, Garrison in view of Okuyama discloses the connection cable according to claim 10, and Garrison further discloses that the surface of the covering portion (28, Fig. 2, paragraph [0028]) of each of the electric wires (21, Figs. 1-2, paragraphs [0026],[0028]) is held in direct contact with a bottom surface of the holding recesses (90, 91, Fig. 4) of the spacer (35, Fig. 4, paragraph [0028] states: “wire receiving channels 90 may be configured to form a light friction fit with the insulation 28 of the discrete wires 21,” therefore being in direct contact with a bottom surface of the holding recesses).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Garrison in view of Okuyama further in view of Sato.
Regarding claim 17, Garrison in view of Okuyama discloses the connection cable according to claim 10, but does not explicitly disclose that the cable further comprises a coaxial wire comprising a core wire, an inner covering portion, a shield, and an outer covering portion.  
However, Sato discloses a coaxial wire (30, Figs. 1-2) comprising a core wire (31A(33), 31B(33), Figs. 2-3), an inner covering portion (either 32A, 32B or 34A, 34B, Fig. 3, paragraph [0058]), a shield (30C, Fig. 3, paragraph [0057]), and an outer covering portion (30D, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a cable be a coaxial wire comprising a core wire, an inner covering portion, a shield, and an outer covering portion, as disclosed by Sato in the device of Garrison in view of Okuyama in order to create an ultrafine coaxial cable while preventing interfering signals.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Garrison further in view of Okuyama.
Regarding claim 21, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1,  but does not explicitly disclose that the plurality of holding recesses are arranged side by side on a same circumference of the spacer at equal intervals.
However, Okuyama discloses a plurality of holding recesses (211, 212, 213, Figs. 2A-2B, paragraph [0037]) are arranged side by side on a same circumference of the spacer (21, Figs. 2A-2B) at equal intervals (paragraph [0037]).  Okuyama also discloses a different-shaped spacer (41, see Figs. 3-4B).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date to arrange the plurality of holding recesses side by side on a same circumference of the spacer at equal intervals as disclosed by Okuyama in the device of Sato in view of Garrison in order to accommodate them into a specific space, and/or reduce or expand the spacer size.  Also, see MPEP section 2144.05 II.A. citing Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.")
Regarding claim 22, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that each of the plurality of holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) keeps the core-exposing portion of each of the electric wires (uncovered portions of 31A, 31B, Figs. 1-2, 5) in an optimal position (spacer inherently keeps the wires in an optimal position since it can easily and stably connect the cable to the sensor, see paragraph [0007]) with respect to the sensor (10, Figs. 1-2).
Regarding claim 23, Sato in view of Garrison discloses the connection structure between sensor and cable according to claim 1, and Sato further discloses that the end of the covering portion (Figs. 1-2, 5) of each of the electric wires (31A, 31B, Figs. 1-2) is arranged in each of the plurality of holding recesses (grooves 41A, 41B, 42A, and 42B, Fig. 2) in such a manner that the electric wires (31A, 31B, Figs. 1-2) are held to radiate outwardly from a center (Fig. 2).
Response to Arguments
Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that because Sato is configured to provide a support with a "moderate" guide function, it cannot be held by directly press-fitting into each of the holding recesses of the spacer, and therefore teaches away. 
Examiner disagrees. Directly press-fitting does not necessarily mean that the spacer cannot also function as a "moderate" guide function. Press-fitting is interpreted as fitting the cables into the spacer to help prevent the cables from slipping out of the spacer, but the spacer can still serve as a guide, if so desired, whereby the cables can still slidingly move in the upward/downward directions. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Publication No. 2016/0365166 ("Ohkubo") discloses in Fig. 3 an electric wire holding member 20, the electric wire accommodating portions 22a, 22b, and 22c are formed such that the electric wires 3a, 3b, and 3c can be fitted thereinto from the outer peripheral side of the main body portion 21. See also paragraph [0057].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA T. TABA whose telephone number is (571)272-1583. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONICA T TABA/Examiner, Art Unit 2878                                                                                                                                                                                                        
/THANH LUU/Primary Examiner, Art Unit 2878